Name: Commission Regulation (EEC) No 1512/91 of 4 June 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: political geography;  trade policy;  cooperation policy;  Europe
 Date Published: nan

 5 . 6 . 91 Official Journal of the European Communities No L 141 /21 COMMISSION REGULATION (EEC) No 1512/91 of 4 June 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector ( s), as last amended by Regulation (EEC) No 815/91 (6) ; Whereas in order to ensure that beef sold is exported to the intended destination the lodging of security, as speci ­ fied in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 569/88 (7), as last amended by Regulation (EEC) No 1407/91 (*) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies ('), as amended by Regulation (EEC) No 1809 /87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas in view of the supply needs in the Soviet Union part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 : HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately 40 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 April 1991 ; 2 . This meat must be imported into the Soviet Union . 3 . Subject to the provisions of this Regulation , the sale shall take place in accordance with the provisions of Regulation (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (9) shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. Whereas, in view of the present situation on the Soviet market and in particular of the abovementioned supply problems, the sale must be made subject to the presenta ­ tion of contracts concluded with a body acting on behalf of the Soviet Government ; whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission (') OJ No L 148, 28 . 6. 1968, p. 24 . 0 OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . (6) OJ No L 83, 3 . 4. 1991 , p. 6 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . (") OJ No L 134, 29 . 5 . 1991 , p. 39 . 0 OJ No L 99, 10 . 4. 1981 , p. 38 . 0 OJ No L 238 , 6. 9 . 1984, p. 13 . (4) OJ No L 170, 30. 6. 1987, p. 23 . No L 141 /22 Official Journal of the European Communities 5 . 6 . 91 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 300 per 100 kilo ­ grams of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. Article 4 In respect of meat sold under this Regulation no export refund shall be granted . In the removal order referred to in Article 3 of Regulation (EEC) No 569/88 , the export declaration , and, where appropriate, the T 5 control copy shall be entered : Sin restituciÃ ³n [Reglamento (CEE) n ° 1512/91 ]; Uden restitution [Forordning (EÃF) nr. 1512/91 ]; Keine Erstattung [Verordnung (EWG) Nr. 1512/91 ]-; Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( EOK) Ã ±Ã Ã ¸ . 1512/91 ]; Without refund [Regulation (EEC) No 1512/91 ]; Sans restitution [RÃ ¨glement (CEE) n ° 1512/91 ]; Senza restituzione [Regolamento (CEE) n . 1512/91 ]; Zonder restitutie [Verordening (EEG) nr. 1512/91 ]; Sem restituiÃ §Ã £o [Regulamento (CEE) n? 1512/91 ].' ' 4 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto . 5 . An offer shall be valid only if :  it relates to a total minimum quantity of 10 000 tonnes expressed in product weight,  it relates to an equal weight of forequarters and hind ­ quarters and shall contain a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the offer,  it is accompanied by a copy of a sales contract for a quantity of beef at least equal to the quantity applied for, concluded by the applicant with Prodintorg ('). 6 . Immediately after submitting tenders or purchase applications the operator shall send a copy hereof to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi , B-1049 Bruxelles (telex 220 37 b Agree). 7 . Intervention agencies shall only conclude selling contracts upon verification , in collaboration with the Commission 's services, that the conditions referred to in paragraphs 5 and 6 have been met. 8 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 12 June 1991 . 9 . Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the address given in Annex II . Article 2 1 . Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for taking over meat as defined in that Article shall be increased to three months . 2. The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. Article 5 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock' the following item and footnote are added : '90 . Commission Regulation (EEC) No 1512/91 of 4 June 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union (w). H OJ No L 141 , 5 . 6 . 1991 , p. 21 .' Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') Vvo . Prodintorg, 32-34, Smolenska'ia , 121200 Moscow, URSS . 5. 6 . 91 Official Journal of the European Communities No L 141 /23 ANEXO I  BILAG I ANHANG /  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Menhen (Tonnen) Ã Ã ¿Ã Ã ¿Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Deutschland  Vorderviertel, stammend von : \ Kategorien A/C 20 000 485  Hinterviertel, stammend von : Kategorien A/C 20 000 485 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van .de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (069) 1 56 40, App . 772/773 Telex : 04 1 1 56